t c memo united_states tax_court annette faye neitzer petitioner and richard j arnoldussen commissioner of internal revenue respondent intervenor v docket no filed date patricia a hintz for petitioner richard j arnoldussen pro_se richard c grosenick and karla nettleton student for respondent memorandum findings_of_fact and opinion paris judge pursuant to sec_6015 petitioner seeks review of respondent’s determination that she is not entitled to relief from joint_and_several_liability under sec_6015 for with respect to the federal_income_tax return return that she filed jointly with intervenor her former spouse if the court determines that petitioner is entitled to relief under sec_6015 then petitioner seeks a refund of money levied to satisfy the joint income_tax_liability findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the first supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in wisconsin when she timely filed her petition intervenor also resided in wisconsin when he filed his notice of intervention i background petitioner holds a bachelor’s degree in nursing and previously worked in the fields of surgical intensive care emergency room nursing and triage nursing in 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure she became totally disabled petitioner has undergone numerous spine and hip surgeries she expects her condition to deteriorate over time and expects to require further medical treatment in the future her condition has limited her ability to work petitioner and intervenor married in they separated in date and filed for divorce in date the divorce became final on date intervenor owned interests in two businesses which were the primary sources of his income during the pendency of the divorce petitioner maintained her own finances and paid her own expenses her income consisted of payments from social_security disability veteran’s disability long-term disability and temporary spousal maintenance payments from intervenor petitioner did not have access to the couple’s joint checking account at johnson bank johnson bank account during the pendency of the divorce instead she maintained her own account at associated bank associated bank account from which she paid her expenses 2petitioner wa sec_55 years old at the time of trial 3immediately before the separation the funds in the associated bank account consisted of dollar_figure from a personal injury settlement paid to petitioner on date and dollar_figure petitioner transferred on date from the johnson bank account the johnson bank account held the proceeds from the continued for and petitioner and intervenor filed joint federal_income_tax returns during those years intervenor employed his business accountant to prepare the joint returns petitioner agreed to file joint returns with intervenor during the divorce proceeding because she believed she was required to do so under the terms of the temporary divorce order in place before the issuance of the final divorce decree petitioner and intervenor owed a liability on their tax and were assessed an addition_to_tax under sec_6651 for failure to pay timely on date they both signed form_843 claim_for_refund and request for abatement asking for abatement of the addition_to_tax on that date intervenor also sent a check from the johnson bank account to the internal_revenue_service irs for the tax_liability which was later returned for insufficient funds ii return intervenor’s business accountant prepared the return on the basis of information from intervenor and information petitioner provided to him through continued sales of petitioner’s home that she owned before her marriage to intervenor and a home petitioner and intervenor purchased together before their marriage 4at that time petitioner did not have access to the johnson bank account see supra p her divorce attorney the return reported income of dollar_figure petitioner’s income totaled dollar_figure and included wages social_security disability interest_income and gambling winnings the remainder of the income came from intervenor’s wages and shares of two businesses the return showed tax due of dollar_figure intervenor timely paid dollar_figure through withholding from his wages and dollar_figure through a check from the johnson bank account the remaining dollar_figure tax_liability for tax_liability was attributable solely to intervenor on date intervenor told petitioner to go to his business accountant’s office to sign the return for filing later that day petitioner had approximately two hours to travel to the accountant’s office and sign the return before the close of business upon petitioner’s arrival intervenor was in the parking lot they argued in the parking lot before petitioner entered the accountant’s office petitioner signed an authorization permitting the accountant to file the return but did not review or ask for additional time to review the return petitioner did not request or receive a copy of the return at the time she signed the authorization even if petitioner had requested a copy it is not certain that she would have been given one because intervenor instructed his business accountant not to disclose to petitioner any information about his businesses or personal finances iii collection on or about date petitioner received a letter from respondent regarding the tax_liability she contacted intervenor who agreed to pay it on date intervenor requested but was denied an installment_agreement for the tax_liability on date intervenor tendered a check to pay the balance of the tax_liability but the payment was returned for insufficient funds petitioner was unaware of intervenor’s failed attempts to pay the tax_liability on or about date intervenor changed the mailing address on file with respondent so that future correspondence would be mailed to his business address intervenor also instructed his office staff to mark return to sender on any notices or other correspondence that was addressed to petitioner at his business address on date respondent issued petitioner letter final notice_of_intent_to_levy and notice of your right to a hearing the letter was addressed to petitioner but mailed to intervenor’s business address on date the letter was returned to respondent as refused or unclaimed on march and respondent issued petitioner form 668-a ics notice_of_levy addressed to intervenor’s business address notifying petitioner of a levy on her associated bank account sometime in date intervenor reached an agreement with respondent to make monthly payments to satisfy the tax_liability but on date respondent collected dollar_figure from petitioner’s associated bank account which satisfied the tax_liability in full on date petitioner corrected her mailing address with respondent so that future correspondence would be sent to her residence iv divorce settlement on date during the divorce proceedings petitioner asked the outagamie county wisconsin circuit_court circuit_court to order intervenor to immediately reimburse her for the funds levied from the associated bank account the circuit_court held intervenor in contempt for intentionally failing to disclose the tax_liability in financial disclosures made to the circuit_court but reserved the issue of repayment of the income_tax amount for the final divorce hearing on date petitioner and intervenor reached an agreement to settle their disputes and recited the terms in a hearing before the circuit_court the 5petitioner was unaware of the proposed levy until date when she discovered her associated bank account had been frozen parties discussed reimbursement of the amount levied from petitioner’s associated bank account during their settlement negotiations on date petitioner and intervenor signed a stipulation memorializing their settlement agreement as recited to the circuit_court on date a formal document addressing the disposition of each asset and liability was not prepared on date the circuit_court entered a judgment of divorce effective date incorporating the stipulation the stipulation addressed the filing of a joint federal_income_tax return for and required the parties to be responsible for their own debts it generally provided that the parties agreed to release each other from any claim that might exist on that date however it did not expressly reference the tax_liability or the levied funds petitioner ultimately received dollar_figure in the divorce settlement she used part of the funds to pay off outstanding loans and bills purchase and fix a home adapt the home to accommodate her medical_condition and purchase a vehicle specially adapted to accommodate her medical_condition as of trial she had a qualified retirement account which held the balance of her divorce settlement approximately dollar_figure v request for relief on date respondent received petitioner’s form_8857 request for innocent spouse relief seeking relief for petitioner explained that at the time the return was filed she did not know about the tax_liability she knew that intervenor’s earnings in prior years had ranged from dollar_figure to dollar_figure petitioner reported that at the time the return was filed she had a credit card balance that was not being paid and a medical bill she was struggling to pay she also referenced a notice she received from the state of arkansas regarding a pending sale of two pieces of property she owned to pay unpaid taxes that intervenor assured her had been paid petitioner reported monthly income of dollar_figure and monthly expenses of dollar_figure as well as dollar_figure in outstanding legal fees and dollar_figure in outstanding medical bills on date respondent made a preliminary determination to deny petitioner’s request for relief respondent determined petitioner was not eligible for relief because she did not have a reasonable expectation that the tax 6petitioner did not specify when she received notice of the unpaid taxes the record contains a notice dated date from the commissioner of state lands for the state of arkansas notifying petitioner of a pending sale of her property to pay delinquent real_estate_taxes 7petitioner’s financial situation at the time of trial on date did not significantly differ from the financial position she reported on form_8857 liability would be or could be paid on date petitioner appealed the preliminary determination on or about date the case was sent to respondent’s appeals_office appeals for review in date intervenor submitted documents to appeals to contest petitioner’s appeal appeals determined that petitioner met the threshold conditions to be considered for innocent spouse relief under sec_6015 but ultimately determined that petitioner had not had a reasonable expectation that the tax_liability would be paid appeals specified that petitioner had made no inquiry about the return before signing it that intervenor had been having financial difficulties when the return was filed and that petitioner had known intervenor was delinquent with mortgage payments and other household expenses during the year appeals also found that petitioner would not suffer economic hardship absent relief because the tax_liability had been paid in full at the time of her request for relief and because she received over dollar_figure in the divorce settlement on date appeals made its final_determination concluding that it was equitable to hold petitioner liable for the tax_liability opinion i sec_6015 sec_6013 allows married taxpayers to file a joint federal_income_tax return if a joint_return is filed each spouse becomes jointly and severally liable for the entire tax_liability for that year sec_6013 in certain circumstances a spouse may be relieved from joint_and_several_liability under sec_6015 c or f when the liability arises from an underpayment_of_tax reported as due on a joint_return relief is available only under sec_6015 see sec_6015 c f 121_tc_73 because petitioner seeks a refund of amounts levied to satisfy an underpayment_of_tax reported on a joint_return petitioner may obtain relief only under sec_6015 sec_6015 authorizes the commissioner to grant relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax the individual requesting relief under sec_6015 bears the burden of proving that he or she is entitled to relief rule a 119_tc_306 aff’d 101_fedappx_34 6th cir when the court reviews a determination by the commissioner denying relief under sec_6015 both the standard and scope of review are de novo 132_tc_203 the commissioner has prescribed procedures to determine whether a requesting spouse is entitled to equitable relief from joint_and_several_liability these procedures are set forth in revproc_2013_34 sec_4 2013_43_irb_397 although the court considers those procedures when reviewing the commissioner’s determination the court is not bound by them 136_tc_432 sriram v commissioner tcmemo_2012_91 103_tcm_1482 the court’s determination ultimately rests on an evaluation of all the facts and circumstances porter v commissioner t c pincite pursuant to revproc_2013_34 sec_4 the commissioner conducts a multistep analysis when determining whether a requesting spouse is entitled to equitable relief under sec_6015 see revproc_2013_34 sec_4 and the requirements for relief under revproc_2013_34 supra are categorized as threshold or mandatory requirements streamlined elements and equitable factors a requesting spouse must satisfy each threshold requirement to be considered for relief if the requesting spouse meets the threshold requirements the commissioner will grant equitable relief if the requesting spouse meets each streamlined element otherwise the commissioner will determine whether equitable relief is appropriate by evaluating the equitable factors a threshold requirements for granting relief the requesting spouse must meet seven threshold requirements to be considered for relief under sec_6015 the parties agree and the court finds that petitioner meets the threshold requirements b elements for streamlined determination if the threshold requirements are satisfied revproc_2013_34 sec_4 i r b pincite sets forth the following requirements that a requesting spouse must satisfy to qualify for a streamlined determination by the commissioner granting relief under sec_6015 the requesting spouse is no longer married to is legally_separated from or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date the irs makes its determination the requesting spouse will suffer economic hardship if relief is not granted and in the case of an underpayment the requesting spouse did not know or have reason to know that the nonrequesting spouse would not or could not pay the tax reported on the joint_return the requesting spouse must establish that he or she satisfies each of the three requirements to receive a streamlined determination granting relief revproc_2013_34 sec_4 respondent determined that petitioner did not satisfy the second and third requirements and therefore was not entitled to a streamlined determination granting relief as discussed below petitioner has not demonstrated that she will suffer economic hardship absent relief therefore she is not eligible for a streamlined determination c factors used to determine whether relief will be granted where a requesting spouse meets the threshold conditions but fails to qualify for a streamlined determination the requesting spouse may still be eligible for equitable relief if taking into account all facts and circumstances it would be inequitable to hold the requesting spouse liable for the underpayment see revproc_2013_34 sec_4 i r b pincite revproc_2013_34 sec_4 i r b pincite provides a nonexhaustive list of the following seven factors that are considered when determining whether to grant equitable relief marital status economic hardship if relief is not granted in the case of an underpayment knowledge or reason to know the tax_liability would not be paid legal_obligation to pay the outstanding tax_liability significant benefit derived from the unpaid tax_liability compliance with the income_tax laws and mental or physical health in making a determination under sec_6015 the court considers the enumerated factors as well as any other_relevant_factors no single factor is dispositive and t he degree of importance of each factor varies depending on the requesting spouse’s facts and circumstances revproc_2013_34 sec_4 see pullins v commissioner t c pincite hall v commissioner tcmemo_2014_171 at marital status if the requesting spouse is no longer married to the nonrequesting spouse this factor will weigh in favor of relief id sec_4 a i r b pincite respondent concedes that petitioner and intervenor were no longer married when the determination was made economic hardship generally economic hardship exists when collection of the tax_liability will render the requesting spouse unable to meet basic living_expenses id sec_4 b i r b pincite this factor will weigh in favor of relief where the requesting spouse will suffer economic hardship absent relief id this factor may be neutral where the requesting spouse would not suffer economic hardship if relief were denied id a requesting spouse’s current income expenses assets age employment status or history and ability to earn are considered to determine whether the requesting spouse will face economic hardship id see sec_301_6343-1 proced admin regs petitioner contends that her age limited income and other assets permanent disability and substantial current and expected obligations establish economic hardship petitioner’s income consists of various disability payments totaling dollar_figure per month respondent argues that this factor is neutral because petitioner has been without the use of the levied funds since date respondent asserts that petitioner was compensated for the levied funds in the divorce settlement and that a refund of the levied funds would not reverse economic hardship but would instead result in a windfall to petitioner even though reimbursement of the tax_liability was an issue during petitioner and intervenor’s divorce negotiations the stipulation makes no reference to the tax_liability or to the levied funds the court declines to read into the stipulation that the dollar_figure given to petitioner included reimbursement of the levied funds petitioner’s monthly income is approximately equal to her monthly expenses and she has approximately dollar_figure in a qualified retirement account petitioner has not shown that she is unable to pay her basic living_expenses while the court does not find that a refund of the levied funds would result in a windfall to petitioner the court finds that she has not established economic hardship accordingly this factor is neutral knowledge or reason to know in an underpayment case knowledge exists when the requesting spouse knew or had reason to know that the nonrequesting spouse would not or could not pay the tax_liability at the time of filing the joint_return revproc_2013_34 sec_4 c ii this factor favors relief if the requesting spouse reasonably expected the nonrequesting spouse to pay the tax_liability reported on the return or knew of the nonrequesting spouse’s intent or ability to pay the tax_liability this factor weighs against relief if on the facts and circumstances it was not reasonable for the requesting spouse to believe the nonrequesting spouse would or could pay the reported tax_liability notwithstanding the requesting spouse’s knowledge or beliefs this factor may favor relief if the nonrequesting spouse abused the requesting spouse or maintained control of the household finances by restricting the requesting spouse’s access to financial information such that the nonrequesting spouse’s actions prevented the requesting spouse from questioning or challenging payment of the liability id factors considered when determining whether the requesting spouse knew or should have known the nonrequesting spouse would or could not pay the tax_liability include the requesting spouse’s level of education any deceit or evasiveness of the nonrequesting spouse the requesting spouse’s degree of involvement in the activity generating the tax_liability or the household or business finances the requesting spouse’s business or financial expertise and the presence of lavish or unusual expenditures relative to past spending levels generally a taxpayer who signs a return is charged with constructive knowledge of its contents porter v commissioner t c pincite however knowledge is negated where the nonrequesting spouse restricted the requesting spouse’s access to financial information such that the requesting spouse was not able to challenge or question the payment of tax reported as due on the return revproc_2013_34 sec_4 c ii even though petitioner signed the authorization to file the return in haste and did not have or request time to review it she is charged with knowledge of the tax_liability reported on the return however because intervenor had instructed his business accountant not to disclose information to petitioner about his finances she likely would not have learned about the tax_liability even if she had inquired additionally petitioner was not involved in intervenor’s businesses nor was she involved in preparing the return beyond providing her information to intervenor’s business accountant through her attorney petitioner was not aware of the tax_liability until she received the date letter from respondent even if petitioner is charged with constructive knowledge of the tax_liability she had no reason to know that intervenor would not or could not pay it at the time petitioner signed the return she had been living separately from intervenor and paying her own expenses for almost two years she did not have access to the johnson bank account at that time so she had no reason to know about the dollar_figure payment made with the tax_return although she reported on form_8857 that she had a credit card balance and a medical bill that she was struggling to pay that information does not reflect any knowledge of intervenor’s income or financial situation at the time she believed at the time the return was filed that intervenor’s income ranged from dollar_figure to dollar_figure additionally although petitioner’s form_8857 referenced a state tax bill that intervenor failed to pay petitioner received notice of the unpaid state taxes in date after signing the return the court does note that several months before signing the return petitioner cosigned form_843 requesting abatement of a failure to timely pay addition_to_tax assessed against petitioner and intervenor on their federal_income_tax return however even if that request put petitioner on notice that intervenor had previously failed to pay a tax_liability petitioner’s separation from intervenor and lack of involvement in intervenor’s business outweigh that notice the court finds that this factor favors relief legal_obligation for purposes of this factor a legal_obligation is an obligation arising from a divorce decree or other legally binding agreement revproc_2013_34 sec_4 d i r b pincite generally this factor favors relief where the nonrequesting spouse has the sole legal_obligation for the liability and weighs against relief where the requesting spouse has the sole legal_obligation id this factor is neutral however where both spouses have a legal_obligation to pay the liability or the divorce decree or agreement is silent as to any obligation to pay the liability id petitioner and respondent agree and the court finds that the divorce decree is silent as to the tax_liability accordingly this factor is neutral significant benefit a significant benefit is any benefit in excess of normal support this factor favors relief where only the nonrequesting spouse benefited from the underpayment or the nonrequesting spouse benefited to the detriment of the requesting spouse this factor is neutral where the amount of unpaid tax is so small that neither spouse benefited from the underpayment this factor may also be neutral where the requesting spouse received a significant benefit from the underpayment but abuse or financial control by the nonrequesting spouse resulted in only the nonrequesting spouse’s making decisions regarding spending id sec_4 e the court finds petitioner did not obtain a significant benefit from the underpayment at the time the return was filed petitioner and intervenor were living separately and maintaining separate finances accordingly this factor favors petitioner compliance with tax laws this factor considers whether the requesting spouse has made a good_faith effort to comply with the income_tax laws in the taxable years following the year for which relief is sought id sec_4 f petitioner and respondent agree that petitioner has been in compliance with the tax laws since the divorce because of her limited income petitioner currently has no filing obligation therefore the court finds that this factor weighs in favor of relief 8this factor is neutral under the terms of revproc_2013_34 sec_4 e 2013_43_irb_397 but this court treats the lack of a significant benefit as a factor favoring relief see eg boyle v commissioner tcmemo_2016_87 at mental or physical health this factor considers the requesting spouse’s mental and physical health id sec_4 g i r b pincite this factor favors relief where the requesting spouse was in poor mental or physical health at the time the return was filed or at the time relief was requested or at the time of trial id see pullins v commissioner t c pincite consideration is given to the nature extent and duration of any existing condition including its economic impact petitioner has been disabled since and will remain so indefinitely she expects her condition to deteriorate her medical_condition has created numerous outstanding medical bills and limits her future earning potential the court finds that this factor favors petitioner all of the enumerated factors are favorable to petitioner or neutral after consideration of all the facts and circumstances the court determines that it is inequitable to hold petitioner jointly and severally liable for the underpayment and that petitioner is entitled to relief under sec_6015 ii refund petitioner has demonstrated that the levied funds were taken from her associated bank account respondent concedes that if petitioner is entitled to relief her request for a refund is timely under sec_6511 accordingly petitioner is entitled to a refund of the dollar_figure levied from her associated bank account iii conclusion for the reasons stated above the court finds that petitioner is entitled to equitable relief under sec_6015 and a refund of the money levied from her bank account the court has considered the remaining arguments made by the parties and to the extent not discussed above finds those arguments to be irrelevant moot or without merit to reflect the foregoing an appropriate decision will be entered
